DETAILED ACTION
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,540,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 16/710,169
Patent 10,540,991
1. A system for processing an audio signal having concurrent responses of two or more respondents, the system comprising: 
one or more processors and executable instructions accessible on a non-transitory computer-readable medium that, when executed, configure the one or more processors to perform operations comprising: 
receiving, from an audio sensor, the audio signal that includes the concurrent responses from the two or more respondents; 
separating the received audio signal into two or more distinct audio signals; 
determining a concurrent response of each respondent by performing voice recognition on each of the two or more distinct audio signals separated from the received audio signal; 
determining that a given one of the two or more respondents is associated with a given cultural group in response to detecting that a voice pattern of the given one of the two or more respondents matches a given voice pattern of the given cultural group; and 
performing an action based on determining that the given one of the two or more respondents is associated with the given cultural group.
1. A system for processing an audio signal having concurrent responses of two or more respondents to determine a crowd response to a request without regard to the identity of the respondents, the system comprising: one or more processors and executable instructions accessible on a non-transitory computer-
readable medium that, when executed, configure the one or more processors to perform operations | comprising:
receiving from an audio sensor, the audio signal that includes the concurrent responses from the two or more respondents in a crowd;
separating the received audio signal into two or more distinct audio signals based on distinct tonal patterns in the received audio signals;
determining a concurrent response of each respondent from a plurality of possible responses to the request by performing voice recognition on each of the two or more distinct audio signals separated from the received audio signal;
aggregating a first number indicating how many of the determined concurrent responses in the audio signal includes a first word and aggregate aggregating a second number indicating how many of the determined concurrent responses in the audio signal includes a second word,
storing in a database a plurality of voice patterns associated with a plurality of cultural groups, a first voice pattern of the plurality of voice patterns being associated with a first cultural group of the plurality of cultural groups, and a second voice pattern of the plurality of voice. patterns being associated with a second cultural group of the cultural groups,
in response to detecting that a voice pattern of a given one of the two or more respondents matches the second voice pattern, determining that the given one of the two or more respondents is associated with the second cultural group.
determining the crowd response based on the aggregated first and second numbers and based on determining that the given one of the two or more respondents is associated. with the second cultural group; and
causing the crowd response to be displayed on a user interface associated with the system.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cliff et al. (US 2003/0033600) in view of Gupta et al. (US 2016/0019026), and further in view of Greene et al. (US 2012/0174032), and further in view of Sandgren et al (US 2006/0259922).

Claim 1, Cliff teaches a system for processing an audio signal having concurrent responses of two or more respondents (p. 0036, 0046), the system comprising: 
one or more processors and executable instructions accessible on a non-transitory computer-readable medium that, when executed (p. 0044, 0074-0075), configure the one or more processors to perform operations comprising: 
receiving, from an audio sensor (i.e. small microphone), the audio signal that includes the concurrent responses from the two or more respondents (i.e. sensing sounds of the user) (p. 0034-0036); 
determining a concurrent response of each respondent by performing voice recognition on each of the two or more distinct audio signals separated from the received audio signal (i.e. voice recognition used to form tables 808-818) (p. 0044-0046).
Cliff is not entirely clear in teaching a system for processing an audio signal, the system comprising: 
separating the received audio signal into two or more distinct audio signals; 
determining that a given one of the two or more respondents is associated with a given cultural group in response to detecting that a voice pattern of the given one of the two or more respondents matches a given voice pattern of the given cultural group; and 
causing a crowd response to be displayed on a user device interface associated with the system based on the concurrent responses and determining that the given one of the two or more respondents is associated with the given cultural group.
Gupta teaches a system for processing an audio signal, the system comprising: 
separating the received audio signal into two or more distinct audio signals (i.e. simultaneous speech can be separated using the separate speakers and use of tonal patterns) (p. 0019, 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided separation of signals as taught by Gupta to the system of Cliff to allow for transcribing speech (p. 0016).
Greene teaches the specific feature of:
“causing a crowd response to be displayed on a user device interface associated with the system based on the concurrent responses” (figs. 1-4; p, 0026-0027, 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided displaying aggregated feedback as taught by Greene to the system of Cliff to allow for visibility of aggregated user data (p. 0048).
Sandgren teaches a system for processing an audio signal, the system comprising: 
determining that a given one of the two or more respondents is associated with a given cultural group (i.e. ethnicity) in response to detecting that a voice pattern of the given one of the two or more respondents matches a given voice pattern of the given cultural group (p. 0037-0038); and 
“determining that the given one of the two or more respondents is associated with the given cultural group” (i.e. input is used for a subsequent action) (p. 0034, 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 2, Cliff is silent regarding the system of claim 1, wherein the operations further comprise: 
storing, in a database, a plurality of voice patterns associated with a plurality of cultural groups, wherein the plurality of voice patterns includes the given voice pattern and the plurality of cultural groups includes the given cultural group, a first voice pattern of the plurality of voice patterns being associated with a first cultural group of the plurality of cultural groups, and a second voice pattern of the plurality of voice patterns being associated with a second cultural group of the cultural groups; and 
Sandgren teaches the system of claim 1, wherein the operations further comprise: 
storing, in a database, a plurality of voice patterns associated with a plurality of cultural groups (i.e. aggregated in a database), wherein the plurality of voice patterns includes the given voice pattern and the plurality of cultural groups includes the given cultural group (i.e. voice responses are aggregated to improve over time), a first voice pattern of the plurality of voice patterns being associated with a first cultural group of the plurality of cultural groups, and a second voice pattern of the plurality of voice patterns being associated with a second cultural group of the cultural groups (i.e. the system classifies all the responses and stores them in a database and is continually being trained) (p. 0033, 0036-0038); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 3, Cliff is silent regarding the system of claim 1, wherein the cultural groups are based on at least one of race, accent, country, or cultural region.
Sandgren teaches the system of claim 1, wherein the cultural groups are based on at least one of race, accent, country, or cultural region (i.e. ethnicity) (p. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 9, Cliff teaches the system of claim 1, wherein the operations further comprise: 
determining a location of the given one of the two or more respondents (p. 0064).
Cliff is not entirely clear in teaching the specific feature of: 
displaying the determined location and the given cultural group.
Sandgren teaches the specific feature of: 
displaying the determined location and the given cultural group (i.e. location of device) (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 12 is analyzed and interpreted as a method of claim 1.
Claim 13 is analyzed and interpreted as a method of claim 2.
Claim 14 is analyzed and interpreted as a method of claim 3.

Claim 18 recites “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 1.  Cliff inherently teaches “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 1.  
Claim 19 recites “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 2.  Cliff inherently teaches “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 2.  
Claim 20 recites “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 3.  Cliff inherently teaches “A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine” to perform the steps of claim 3.  

Claim 4-5, 7, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cliff et al. (US 2003/0033600) in view of Gupta et al. (US 2016/0019026), and further in view of Greene et al. (US 2012/0174032), and further in view of Sandgren et al (US 2006/0259922), and further in view of Bansal et al. (US 2011/0004474).

Claim 4, Cliff is silent regarding the system of claim 1, wherein the operations further comprise: 
aggregating a first number indicating how many of the concurrent responses in the audio signal include a first word and aggregating a second number indicating how many of the concurrent responses in the audio signal include a second word, wherein the two or more respondents are customers in a store; and 
assessing which coupons or discounts the customers in the store desire based on the crowd response.
Bansal teaches the specific feature of:
“aggregating a first number indicating how many of the concurrent responses (i.e. feedback) in the audio signal (i.e. phrase said by user, positive feedback) include a first word and aggregating a second number indicating how many of the concurrent responses in the audio signal include a second word” (i.e. system uses a number of responses to create an aggregate score) (fig. 3-5; p. 0053-0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided feedback scores as taught by Bansal to the system of Cliff to allow the system to analyze user feedback (p. 0053).
Sandgren teaches the specific feature of:
“wherein the two or more respondents are customers in a store” (p. 0041); and 
assessing which coupons or discounts the customers in the store desire based on the crowd response (i.e. associated coupon machine) (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 5, Cliff is silent regarding the system of claim 1, wherein the operations further comprise: 
determining a level of the given one of the two or more respondents in a hierarchal structure of members of a crowd; and 
computing a score for the given one of the two or more respondents based on the determined level.
Bansal teaches the system of claim 1, wherein the operations further comprise: 
determining a level (i.e. intensity) of the given one of the two or more respondents in a hierarchal structure of members of a crowd (i.e. intensity of responses is considered for positive or negative feedback) (p. 0030, 0037, 0042, 0047) ; and 
computing a score (i.e. heavily weighting) for the given one of the two or more respondents based on the determined level (i.e. intensity) (p. 0030, 0037, 0042, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided feedback scores as taught by Bansal to the system of Cliff to allow the system to analyze user feedback (p. 0053).

Claim 7, Cliff is silent regarding the system of claim 1, wherein the operations further comprise: 
weighing an intensity of a concurrent response of at least one respondent; 
modifying a weight of the concurrent response of the at least one respondent based on the intensity; 
using the weight of the concurrent response of the at least one respondent to determine a crowd response; and 
identifying one or more product features to modify based on the crowd response.
Bansal teaches the system of claim 1, wherein the operations further comprise: 
weighing an intensity of a concurrent response of at least one respondent (i.e. weighting toward positive or negative intensity) (p. 0030, 0037, 0042, 0047); 
modifying a weight (i.e. more heavily weighting feedback positive/negative) of the concurrent response of the at least one respondent based on the intensity (p. 0030, 0037, 0042, 0047); 
using the weight of the concurrent response of the at least one respondent to determine a crowd response (i.e. determining the crowd response) (fig. 4; p. 0030, 0037, 0042, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided feedback scores as taught by Bansal to the system of Cliff to allow the system to analyze user feedback (p. 0053).
Sandgren teaches the specific feature of:
identifying one or more product features to modify based on the crowd response (i.e. associated coupon machine) (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 11, Cliff is silent regarding the system of claim 1, wherein the operations further comprise: 
determining an intensity of the concurrent response of each respondent; and 
identifying one or more product features to modify based on the crowd response.
Bansal teaches the system of claim 1, wherein the operations further comprise: 
determining an intensity of the concurrent response of each respondent (p. 0030, 0037, 0042, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided feedback scores as taught by Bansal to the system of Cliff to allow the system to analyze user feedback (p. 0053).
Sandgren teaches the specific feature of:
“identifying one or more product features to modify based on the crowd response” (i.e. associated coupon machine) (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determining culture groups as taught by Sandgren to the system of Cliff to allow for determining of ethnicity based on voice responses (p. 0036).

Claim 15 is analyzed and interpreted as a method of claim 4.
Claim 16 is analyzed and interpreted as a method of claim 5.

Claim 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cliff et al. (US 2003/0033600) in view of Gupta et al. (US 2016/0019026), and further in view of Greene et al. (US 2012/0174032), and further in view of Sandgren et al (US 2006/0259922), and further in view of Bansal et al. (US 2011/0004474), and further in view of Farias et al. (US 9584874).

Claim 6, Cliff is silent regarding the system of claim 5, wherein the hierarchal structure comprises a business and the determining the level comprises determining that a response of the given one of the two or more respondents came from an officer in the business, and wherein the operations further comprise causing a user interface to display the response of each respondent in a chart of responses.
Farias teaches the system of claim 5, wherein the hierarchal structure comprises a business and the determining the level comprises determining that a response of the given one of the two or more respondents came from an officer in the business (i.e. adapted for advertising manager), and wherein the operations further comprise causing a user interface to display the response of each respondent in a chart of responses (i.e. metrics) (col. 22-24, lines 44-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided statistics as taught by Farias to the system of Cliff to analyze feedback (col. 22-24, lines 44-13).

Claim 17 is analyzed and interpreted as a method of claim 6.

Claim 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cliff et al. (US 2003/0033600) in view of Gupta et al. (US 2016/0019026), and further in view of Greene et al. (US 2012/0174032), and further in view of Sandgren et al (US 2006/0259922), and further in view of Nassiri (US 2006/0206408).

Claim 8, Cliff is silent regarding the system of claim 1, wherein a first concurrent response in the audio signal includes a first bid at a live auction, and wherein a second concurrent response in the audio signal that is received concurrently with the first concurrent response includes a second bid at the live auction, and wherein a crowd response represents a high bid for the auction.
Nassiri teaches the system of claim 1, wherein a first concurrent response in the audio signal includes a first bid at a live auction, and wherein a second concurrent response in the audio signal that is received concurrently with the first concurrent response includes a second bid at the live auction, and wherein a crowd response represents a high bid for the auction (i.e. partitioning of the crowd for identifying a winning bidder) (p. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided crowd analysis as taught by Nassiri to the system of Cliff to allow for identifying a winning bidder (p. 0078).

Claim 10, Cliff is silent regarding the system of claim 1, wherein the two or more respondents are audience members in a competition, and wherein the operations further comprise identifying a competitor from a plurality of competitors in the competition with a greatest number of votes based on a crowd response.
Nassiri teaches the system of claim 1, wherein the two or more respondents are audience members in a competition (i.e. auction), and wherein the operations further comprise identifying a competitor (i.e. highest bidder) from a plurality of competitors in the competition with a greatest number of votes (i.e. other bidders bid lower, higher bid is based on these other lower bids) based on a crowd response (p. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided crowd analysis as taught by Nassiri to the system of Cliff to allow for identifying a winning bidder (p. 0078).

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cliff et al. (US 2003/0033600) in view of Gupta et al. (US 2016/0019026), and further in view of Greene et al. (US 2012/0174032), and further in view of Sandgren et al (US 2006/0259922), and further in view of Agrawal (US 2014/0089801).

Claim 21, Cliff is silent regarding the system of claim 1, wherein the operations further comprise:
determining a quantity of the concurrent responses associated with a given
cultural group that comprise of a first response type.
Agrawal teaches the system of claim 1, wherein the operations further comprise:
determining a quantity (i.e. feedback) of the concurrent responses associated with a given cultural group that comprise of a first response type (i.e. demographic-specific feedback) (p. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided demographic specific feedback as taught by Agrawal to the system of Cliff to allow for data to be tailored to specific audiences (p. 0066).

Claim 22, Cliff is silent regarding the system of claim 21, wherein the operations further comprise:
identifying a response pattern for the given cultural group based on the quantity, wherein the response pattern indicates that the first response type is associated with the given cultural group.
Agrawal teaches the system of claim 21, wherein the operations further comprise:
identifying a response pattern for the given cultural group based on the quantity, wherein the response pattern indicates that the first response type is associated with the given cultural group type (i.e. demographic-specific feedback) (p. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided demographic specific feedback as taught by Agrawal to the system of Cliff to allow for data to be tailored to specific audiences (p. 0066).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20140195919 A1	Wieder; James W.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/30/2022